Case 1:14-cr-20427-TLL-PTM ECF No. 331 filed 07/20/20                   PageID.2246       Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 14-cr-20427-01

v.                                                             Honorable Thomas L. Ludington

JOSEPH LARMONT JEFFERY,

                       Defendant.

__________________________________________/

     ORDER DENYING WITHOUT PREJUDICE MOTION FOR COMPASSIONATE
                             RELEASE

        On May 19, 2015, Defendant-Petitioner Joseph Larmont Jeffrey was sentenced to 140

months of incarceration for distributing cocaine base and aiding and abetting the same. ECF No.

157. He has now filed a pro se motion for compassionate release due to the spread of COVID-19.

ECF No. 330. Due to mailing delays caused by COVID-19, the motion was docketed on July 7,

2020, but in accordance with 20-AO-26, the postmark date of April 30, 2020 was used as the filing

date.

                                                  I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.
Case 1:14-cr-20427-TLL-PTM ECF No. 331 filed 07/20/20                             PageID.2247          Page 2 of 4



         The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).

                                                         II.

         Defendant appears to seek a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A)

(commonly referred to as compassionate release). The statute provides:

         The court may not modify a term of imprisonment once it has been imposed
         except…upon motion of the Director of the Bureau of Prisons, or upon motion of
         the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
         if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i).




1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                        -2-
Case 1:14-cr-20427-TLL-PTM ECF No. 331 filed 07/20/20                  PageID.2248       Page 3 of 4



        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant claims that “I’m requesting a

recommendation from the warden also [sic] the courts for a reduction in sentence and

compassionate release for medical condition.” ECF No. 330 at PageID.2205. However, Defendant

does not provide evidence of making such a request to the warden. Such evidence is necessary for

the Court to determine whether Defendant has in fact exhausted his administrative remedies. While

the Court is aware of the time sensitive nature of Defendant’s request, the Sixth Circuit has clearly

stated that Defendants must first seek release from the Bureau of Prisons rather than come directly

to the courts. Defendant’s motion for compassionate release will be denied without prejudice due

to his failure to demonstrate exhaustion of his administrative remedies with the BOP.

        Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 330, is DENIED WITHOUT PREJUDICE.


Dated: July 20, 2020                                  s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                                -3-
Case 1:14-cr-20427-TLL-PTM ECF No. 331 filed 07/20/20                                PageID.2249   Page 4 of 4




                                            PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was served
                    upon each attorney of record herein by electronic means and to Joseph
                    Larmont Jeffery #50227-039, LEAVENWORTH U.S.
                    PENITENTIARY, Inmate Mail/Parcels, P.O. BOX 1000,
                    LEAVENWORTH, KS 66048 by first class U.S. mail on July 20, 2020.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manger




                                                     -4-
